Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      23-DEC-2019
                                                      01:25 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           In re: Application for the Reinstatement of

                          ANDREW A. AGARD


                        ORIGINAL PROCEEDING

             (Prior Supreme Court No. SCAD-XX-XXXXXXX;
                  Prior ODC Case No. 13-063-9133)

             ORDER GRANTING PETITION FOR REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Report, Findings, and

Recommendation for the Reinstatement of Petitioner Andrew A.

Agard to the practice of law, submitted to this court on

December 11, 2019 by the Disciplinary Board of the Hawai#i

Supreme Court, the record in this matter and in SCAD-XX-XXXXXXX,

and the lack of opposition from the Office of Disciplinary

Counsel,

           IT IS HEREBY ORDERED that Andrew A. Agard’s petition

for reinstatement is granted.

           IT IS FURTHER ORDERED, pursuant to Rule 2.17(b) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), that
Andrew A. Agard is reinstated to the practice of law in this

jurisdiction.    This order is effective upon filing, subject to

the conditions of RSCH Rule 17(d) concerning proper registration

with the Hawai#i State Bar Association and the payment of

required dues.

          IT IS FINALLY ORDERED that, pursuant to RSCH Rule

2.17(d), Petitioner Agard shall bear the costs of the

reinstatement proceedings, upon the timely submission of a

verified bill of costs, within 60 days of the date of entry of

this order.

          DATED: Honolulu, Hawai#i, December 23, 2019.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2